     Case 3:20-cv-01171-SRU Document 49-2 Filed 11/20/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

GERAUD DARNIS, et al.,                        )
                                              )
                      Plaintiffs,             )
                                              )
                vs.                           )    Civil Action No. 3:20-cv-1171-VLB
                                              )
RAYTHEON TECHNOLOGIES                         )
CORPORATION, et al.,                          )
                                              )
                      Defendants.             )
                                              )


                                    TABLE OF EXHIBITS


Exhibit No.                                  Description

              United Technologies Corp. Long-Term Incentive Plan: Amended
  Ex. A
              and restated effective April 28, 2014

  Ex. B       United Technologies Corp. 2018 Long-Term Incentive Plan


  Ex. C       How the Spinoffs and Merger Affect My LTIP Awards


  Ex. D       Raytheon Technologies Corp. SEC Form 8-K (dated May 29, 2020)

              United Technologies Corp. Long-Term Incentive Plan: Stock
  Ex. E
              Appreciation Right Schedule of Terms (Rev. January 2016)
              United Technologies Corp. Savings Restoration Plan (executed
  Ex. F
              July 16, 2018)
              United Technologies Corp. LTIP Performance Share Unit Deferral
  Ex. G
              Plan
              United Technologies Corp. Deferred Compensation Plan (as
  Ex. H
              amended and restated effective January 1, 2005)
              United Technologies Corp. Company Automatic Contribution
   Ex. I
              Excess Plan (dated January 1, 2010)
